UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-2464


AJAY KUMAR SINGH,

                Petitioner,

          v.

LORETTA   E.  LYNCH,   U.S.   Attorney;  CALVIN      MCCORMICK,
Director, Immigration & Customs Enforcement,

                Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 20, 2016                    Decided:   June 30, 2016


Before KING, GREGORY, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John E. Gallagher, Catonsville, Maryland, for Petitioner.
Benjamin C. Mizer, Principal Deputy Assistant Attorney General,
Anthony W. Norwood, Christina P. Greer, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ajay Kumar Singh, a native and citizen of India, petitions

for   review    of   an   order   of    the    Board    of   Immigration    Appeals

(Board)      dismissing    his    appeal       from    the   Immigration    Judge’s

denial of his requests for asylum and withholding of removal.

We have thoroughly reviewed the record and conclude that the

record evidence does not compel a ruling contrary to any of the

agency’s factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012),

and   that    substantial    evidence      supports      the   Board’s     decision,

INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).                    Accordingly,

we deny the petition for review for the reasons stated by the

Board.    See In re: Singh (B.I.A. Oct. 22, 2015).                      We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in    the   materials       before   this    court   and

argument would not aid the decisional process.

                                                                  PETITION DENIED




                                           2